Citation Nr: 0529498	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-29 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic pleural 
effusion (claimed as a lung condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for chronic pleural effusion (claimed 
as a lung condition).


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
asbestosis.

2.  The veteran's present diagnoses of pleural effusion, with 
chronic pleural inflammation, fibrosis, and reactive 
mesothelial cell hyperplasia, did not have their onset during 
active duty and are not otherwise linked to exposure to 
asbestos.


CONCLUSION OF LAW

A chronic respiratory disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that following receipt of the veteran's claim 
in November 2002 for VA compensation for a lung condition, 
the RO provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in November 
2002.  The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  An 
August 2003 statement of the case provided the veteran with 
the applicable law and regulations, and provided an 
explanation for the basis of the denial.  The veteran has not 
otherwise identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that his lungs 
were negative for any abnormalities and his respiratory 
system was clinically normal throughout his period of miliary 
service.  All chest X-rays of the veteran were negative 
during active duty.  Separation examination in January 1946 
revealed no evidence of chronic disease or abnormal findings 
with regard to his lungs and respiratory system.

The veteran's military records indicate that he served as an 
enlisted man in the United States Navy and maintained 
torpedoes in support of the submarine arm of the navy.

Post-service medical records include a September 1989 report 
of a private X-ray examination of his chest that revealed 
normal findings.  Private medical records reported a history 
of tobacco and alcohol abuse.

Private medical records indicate that the veteran began 
developing recurring pleural effusion in January 2002, 
following discovery of pulmonary nodules in his right lung 
that were later subjected to biopsy and determined to be 
benign.  

The veteran filed his original claim of entitlement to 
service connection for a chronic lung condition in November 
2002.  

In October 2004, the veteran was diagnosed with pleural 
effusion, with chronic pleural inflammation, fibrosis, and 
reactive mesothelial cell hyperplasia.

At a September 2002 hearing before the Board, the veteran and 
his spouse presented oral testimony in support of his claim.  
According to their testimony, the veteran was exposed to 
asbestos that was in the buildings where he repaired and 
maintained naval torpedoes.  Following service, the veteran 
experienced problems with severe upper respiratory 
infections.  He believed that his current respiratory 
problems were related to exposure to asbestos during active 
duty.  The veteran reportedly smoked cigarettes on an 
occasional basis for a period of 22 years, beginning in 
service, until finally quitting.  He worked in a career as a 
house painter and paper-hanger following service, with a 
brief stint of employment as a "roughneck" in the oil 
fields, and stated that asbestos was not commonly used in the 
construction of homes during his years of employment.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  
[See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).]  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(October 3, 1997) (hereinafter "M21-1").  Also, an opinion by 
VA's Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  In this case, 
because the veteran's medical records do not show a diagnosis 
of asbestosis or any objective opinion associating his 
current respiratory system diagnoses with exposure to 
asbestos during military service, VA is not required to 
investigate any allegations of asbestos exposure. 

The veteran, in essence, contends that his current pleural 
effusion, with chronic pleural inflammation, fibrosis, and 
reactive mesothelial cell hyperplasia, which were first 
clinically noted in early 2002, are attributable to his 
alleged exposure to asbestos during active service in the 
mid-1940s.  The Board has reviewed the objective medical 
evidence and concludes that it does not support his claim for 
service connection for a chronic disabling lung condition, to 
include one that is due to exposure to asbestos.  The 
veteran's service medical records show no abnormalities on 
physical or radiographic examination of his respiratory 
system.  Post-service medical examinations conducted prior to 
January 2002 revealed no findings indicative of a chronic 
respiratory disorder.  In this regard, the Board notes that a 
chest X-ray examination conducted in September 1989 was 
clinically normal.      

The veteran's private medical treatment and examination 
records for the period from 2002 - 2004 show that a mass from 
his right lung was biopsied and found to be non-malignant, 
and also that the veteran was diagnosed with pleural 
effusion, with chronic pleural inflammation, fibrosis, and 
reactive mesothelial cell hyperplasia.  However, the medical 
evidence does not show a clinical diagnosis of asbestosis, 
much less associate his current respiratory conditions with 
military service or a history of exposure to asbestos.  As 
previously stated, service connection requires a diagnosis of 
a current disability that has been objectively linked to 
service.  In view of the foregoing discussion, the claim of 
entitlement to service connection for a chronic respiratory 
disability, to include pleural effusion, must be denied.  
Because the evidence in this case is not approximately 
balanced with regard to the merits of the case, the benefit-
of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To the extent that the veteran asserts that there exists an 
link between his current respiratory disability and his 
periods of active duty based upon his own personal knowledge 
of his medical history and his military service, because he 
is a layperson who does not possess the requisite medical 
training and accreditation to present opinions and commentary 
on matters of medical diagnosis, causation, and etiology, his 
statements in this regard are not entitled to be assigned any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for a chronic respiratory disability, to 
include pleural effusion, is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


